261 S.C. 125 (1973)
198 S.E.2d 530
Eddie Hugh CHILDERS, Appellant,
v.
The STATE of South Carolina, Respondent.
19679
Supreme Court of South Carolina.
August 15, 1973.
*126 John Beasley, Esq., of Greenwood, for Appellant.
Messrs. Daniel R. McLeod, Atty. Gen., Emmet H. Clair, and Robert M. Ariail, Asst. Attys. Gen., of Columbia, for Respondent.
John Beasley, Esq., of Greenwood, for Appellant, in Reply.
August 15, 1973.
Per Curiam:
At the September 1971 term of the Court of General Sessions for Greenwood County, the appellant Childers entered pleas of guilty to charges of rape and burglary and was sentenced to a term of eighteen years for each offense, the sentences to run concurrently. The trial judge accepted the guilty pleas "with a recommendation of mercy unto the *127 court" just as if Code Sec. 17-553.4 of the 1962 Code of Laws had not been declared unconstitutional by this Court in State v. Harper, 251 S.C. 379, 162 S.E. (2d) 712 (1968).
Childers subsequently sought post-conviction relief asserting, inter alia, that (1) his guilty pleas were coerced by a threat of the death sentence if found guilty of rape by a jury; and (2) his guilty pleas were not accepted and his punishment for rape left to the determination of a jury in conformity with our decision in State v. Harper, supra. The lower court, after a full hearing, denied relief, holding (1) that appellant's pleas were in fact voluntarily entered and not coerced, and (2) that failure of the trial court to comply with the directions of this Court in State v. Harper resulted in no prejudice to the appellant. The finding of the trial court that the pleas were in fact voluntary is fully supported by the record and the evidence.
We conclude that there is no merit in the appeal and the judgment below is affirmed on the authority of Ross v. State, 250 S.C. 442, 158 S.E. (2d) 647; Dixon v. State, 253 S.C. 41, 168 S.E. (2d) 770; White v. State, 255 S.C. 493, 179 S.E. (2d) 906; Clark v. State, 259 S.C. 378, 192 S.E. (2d) 209; Young v. State, 259 S.C. 383, 192 S.E. (2d) 212; Sweet v. State, 255 S.C. 293, 178 S.E. (2d) 657; Smith v. State, 255 S.C. 417, 179 S.E. (2d) 210.
Affirmed.
MOSS, C.J., and LEWIS, BUSSEY, BRAILSFORD and LITTLEJOHN, JJ., concur.